 


110 HRES 1313 EH: Celebrating the 25th anniversary of the first American woman in space, Dr. Sally K. Ride, and honoring her contributions to the space program and to science education.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1313 
In the House of Representatives, U. S., 
 
July 10, 2008 
 
RESOLUTION 
Celebrating the 25th anniversary of the first American woman in space, Dr. Sally K. Ride, and honoring her contributions to the space program and to science education. 
 
 
Whereas Sally K. Ride of Los Angeles, California, a physicist by training and an accomplished athlete, was selected as a National Aeronautics and Space Administration (NASA) astronaut candidate in 1978, as part of the eighth class of NASA astronauts and one of only six women in the class;  
Whereas on June 18, 1983, Dr. Ride was lofted into space aboard the Space Shuttle Challenger as part of the STS–7 crew, making her the first American woman in space;  
Whereas the STS–7 crew launched two communications satellites from the Shuttle and accomplished many first steps for the United States space program, including the first release and capture of a satellite using the Shuttle’s robotic arm, the first demonstration of a Shuttle’s flight in formation with a free-flying satellite, and the first United States-German cooperative material science experiments aboard the Shuttle, as well as the conduct of other science experiments;  
Whereas on October 5, 1984, Dr. Ride made her second spaceflight as a mission specialist on STS 41–G, a mission that demonstrated the ability to refuel satellites in orbit and launched NASA’s Earth Radiation Budget Satellite, which spent over 20 years providing valuable scientific data on the Earth’s absorption and re-radiation of solar energy;  
Whereas when training for Dr. Ride’s third spaceflight assignment ceased after the tragic loss of the Space Shuttle Challenger and her crew in 1986, Dr. Ride was called to serve on the Presidential Commission on the Space Shuttle Challenger Accident;  
Whereas Dr. Ride has continued to serve the Nation’s space program with distinction, authoring the 1987 report, Leadership and America’s Future in Space, and serving on the Columbia Accident Investigation Board;  
Whereas, as an educator, author of children’s books, and advocate for the next generation of women in science, mathematics, and technology, Dr. Ride’s work has contributed to the wellbeing of our youth; and  
Whereas Dr. Ride has worked tirelessly and passionately to encourage young women to follow the sciences, mathematics, and technology by promoting science festivals, camps, and other opportunities through which young women can acquire hands-on learning about science: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the 25th anniversary of Dr. Sally K. Ride as the first American woman in space; and  
(2)extends its appreciation and gratitude for Dr. Ride’s excellence in service to the Nation as an astronaut, educator, and advocate for the next generation of women scientists and engineers.  
 
Lorraine C. Miller,Clerk. 
